In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a dispositional order of the Family Court, Kings County (Lubow, J.), dated February 4, 1993, which, *726upon a fact-finding order of the same court, dated December 18, 1992, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree, adjudged him to be a juvenile delinquent, and placed him on probation for 12 months. The appeal brings up for review the fact-finding order dated December 18, 1992, and the denial of that branch of the appellant’s motion which was to dismiss the charge of obstructing governmental administration in the second degree.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the provision of the fact-finding order as to the charge of obstructing governmental administration is vacated, the petition is dismissed, and the appellant’s record is sealed pursuant to Family Court Act § 375.1.
As the presenting agency correctly concedes, the petition, along with its supporting deposition, failed to allege facts, which if true, would establish that the underlying arrest, which was an official function performed by a police officer, was authorized by law. The petition therefore failed to allege facts sufficient to establish all of the essential elements of the crime of obstructing governmental administration in the second degree (see, Penal Law § 195.05; Matter of Verna C., 143 AD2d 94; People v Vogel, 116 Misc 2d 332). Accordingly, the petition is jurisdictionally defective and should have been dismissed (see, Family Ct Act § 311.2 [3]; Matter of David T., 75 NY2d 927; Matter of Verna C., supra). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.